In the United States Court of Federal Claims
                                            No. 14-817C
                                     Filed: September 20, 2022

  NORTHERN CALIFORNIA
  POWER AGENCY, et al.,
                                    Plaintiffs,
  v.


  THE UNITED STATES,
                                    Defendant.


                                   ORDER FOR JUDGMENT

TAPP, Judge.

         The Federal Circuit decided liability in this case. N. Cal. Power Agency v. United States,
942 F.3d 1091 (Fed. Cir. 2019). On August 18, 2022, this Court ruled in Plaintiffs’ favor as to
the correct calculation of damages. N. Cal. Power Agency v. United States, ___ Fed. Cl. ___,
2022 WL 3569242 (2022); (Summ. J. Op., ECF No. 168). Specifically, the Court found that the
revisionist scheme advocated by Defendant violated the basic canons of damage calculation and
that Plaintiffs’ proposed methodology properly followed the but-for causation necessary in
illegal exaction cases. (Summ. J. Op. at 8–10). Second, the Court found that Plaintiffs’ proposed
methodology did not violate the statutory scheme of the Central Valley Project Improvement
Act. (Id. at 10–13). Those findings are reiterated in this judgment. The Opinion therefore granted
Plaintiffs’ Motion for Summary Judgment, denied the United States’ Motion for Summary
Judgment, directed the parties to meet and confer to complete the relevant damages calculations,
and ordered the parties to file a Joint Status Report apprising the Court of their progress. (Id. at
13).

        On September 16, the parties filed their Joint Status Report, (ECF No. 169), indicating
that the damages methodology ordered by the Court yields an award of $81,872,385 for the
period encompassing fiscal years 2008 through 2020. Based on this calculation, the parties also
report that no further litigation is required. (Id.). Relying on that representation, the Court hereby
GRANTS judgment for Plaintiffs in the amount of $81,872,385. Costs are awarded to Plaintiffs.
The Clerk is directed to enter judgment accordingly.

       IT IS SO ORDERED.

                                                                       s/  David A. Tapp
                                                                       DAVID A. TAPP, Judge